UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-4856



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CURTIS FIELDS, a/k/a Ann Dan,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Sol Blatt, Jr., Senior District
Judge. (CR-00-263)


Submitted:   January 30, 2004          Decided:     February 17, 2004


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas D. “Val” Guest, Jr., PARSONS, OUVERSON, STARK, GUEST &
NEILL, P.A., Murrells Inlet, South Carolina, for Appellant. Nancy
Chastain Wicker, OFFICE OF THE UNITED STATES ATTORNEY, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Curtis Fields appeals his conviction after a guilty plea

and 120-month sentence for conspiracy to possess with intent to

distribute crack cocaine, in violation of 21 U.S.C. § 841(b)(1)(A)

(2000).      Counsel for Fields has filed a brief pursuant to Anders v.

California,      386   U.S.   738   (1967),   stating    that   there    are   no

meritorious issues for appeal, but presenting one issue for this

Court’s review.        Fields was notified of his right to file a pro se

supplemental brief, but he has not done so.             Finding no error, we

affirm.

              Counsel suggests that the district court did not comply

with the dictates of Fed. R. Crim. P. 11 in accepting Fields’s

plea.   Fields did not object during the plea colloquy, nor did he

move    to    withdraw    his   guilty   plea.     Accordingly,         Fields’s

allegations are reviewed for plain error.               See United States v.

Vonn, 535 U.S. 55 (2002); United States v. Martinez, 277 F.3d 517,

527 (4th Cir.), cert. denied, 537 U.S. 899 (2002).                To meet the

plain error standard, (1) there must be an error; (2) the error

must be plain, meaning obvious or clear under current law; and

(3) the error must affect substantial rights.               United States v.

Olano, 507 U.S. 725, 732-34 (1993).            Even if these criteria are

met, an error will not be noticed unless it seriously affects the

fairness, integrity, or public reputation of the proceeding.                   Id.

at 736.      In light of the thorough plea colloquy by the district


                                     - 2 -
court, we conclude that the court did not violate Rule 11 in

accepting Fields’s plea.

          In accordance with Anders, we have reviewed the record

for reversible error and have found none.    Therefore, we affirm

Fields’s conviction and sentence. This court requires that counsel

inform his client, in writing, of his right to petition the Supreme

Court of the United States for further review.      If the client

requests that a petition be filed, but counsel believes that such

a petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.   Counsel’s motion must

state that a copy thereof was served on the client.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -